Sherwood, J.
— Two questions are presented by this litigation:
First. At the date of the institution of this equitable proceeding, did it appear that the common school fund and other educational funds provided by the state, or which come into its possession from other sources, for the purpose of - education had become sufficient to educate all the poor children of Saline county; or in other words had the contingency or “event” contemplated by Dr. Sappington in creating such trust, occurred!
Second. Granting the occurrence of such “event,” did the direction of the donor on the occurrence thereof, “to apply the interest of such fund to such other objects of charity in said county as in their judgment may be most needy,” create a valid and enforceable trust, or was the same void for vagueness and indefiniteness, and therefore incapable of being enforced!
I. As to the first ■ question: Section 11 of article 10 of the constitution provides that: “For school purposes in districts, the annual rate on property shall not exceed forty cents on the hundred dollars valuation: Privided, the aforesaid annual rates for school purposes may be increased, in districts formed of cities and towns to an amount not to exceed one dollar on the hundred dollars valuation, and in other districts to an *41amount not to exceed sixty-five cents on the hundred dollars valuation, on the condition that a majority of the voters who are tax payers, voting at an election held to decide the question, vote for said increase.”
The provisions of the statute (R. S. 1889, chap. 143, arts. 1,2) simply provide the machinery for enforcement of constitutional provisions.
We see nothing in either these constitutional or statutory provisions having any tendency to show that the “event” referred to in the first question had occurred, because, notwithstanding such provisions, the evidence shows that the expenditure of all the school funds provided by law to be expended in Saline county, for the year 1839-90, was only sufficient to maintain the schools in said county for an average length of time less than seven months in the year. That, while there were ten thousand, six hundred and forty persons of school age enumerated, there was seating capacity in all the schools of the county for only eight thousand and twenty. There was no effort to show how long a term of school was taught in each or any district, or to show that schools were maintained in each district. The evidence does show that the school fund received from all sources during the year was $67,605.34, and that the amount expended was $68,223.68 and that the average time taught in each district was less than seven months, and that the amount raised by tax directly voted at school meetings was two per cent, of the whole amount. Clearly, then, the “event” designated by Dr. Sappington had not occurred; the school fund had not “become sufficient to educate all of the poor •children of said county.”
II. As to the second question: No doubt.the gift mentioned is valid, the rule -being that in gifts to a charitable use, mere obscurity or indefiniteness, will not necessarily defeat the trust; for courts of chancery will *42uphold and administer gifts where they are made to charity generally, if there is a trustee with power to make them definite and certain. “Courts look with favor upon all such donations, and endeavor to carry them into effect, if it can be done consistently with the rules of law. If the words of a gift are ambiguous or contradictory, they are so construed as to support the charity if possible. It is an established maxim of interpretation, that the court is bound to carry the gift into effect, if it can see a general charitable intention consistent with the rules of law, even if the particular manner indicated by the donor is illegal or impracticable; or, as Lord Hardwicke said, ‘The bequest is not void, and there is no authority to construe it to be void, if by law it can possibly be made good;’ or, in other words, ‘there is no authority to construe it to be void by law if it can possibly be made good.”’ 2 Perry on Trusts [4 Ed.], sec. 709.
Here there is a trustee with power to make the gift definite and certain, and power in a court of equity to see that the trustee does not commit a breach of his. trust and to compel its observance by him. 2 Perry on Trusts [4 Ed.] sec. 719. See, also, Chambers v. City, 29 Mo. 543; Academy v. Clemens, 50 Mo. 167; Schmidt v. Hess, 60 Mo. 591; Baptist Church v. Robberson, 71 Mo. 326; Howe v. Wilson, 91 Mo. 48, and cases cited.
But in view of the ruling made in the first paragraph of this opinion, the ruling of this paragraph in favor of plaintiffs would not be of any benefit to them, at least so far as concerns the present proceeding.
III. Respecting the finding of facts, we discover nothing objectionable; it was in substantial compliance-with the statute. Therefore decree affirmed,
All concur.